Citation Nr: 0323645	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-12 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
October 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Portland, Oregon, 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In a February 1971 rating decision, 
the RO denied service connection for left ear hearing loss.  
In a November 1998 rating decision, the RO denied reopening 
of a previously denied claim for service connection for left 
ear hearing loss, finding that new and material evidence had 
not been submitted.

In January 2001, the Board found that private medical records 
added to the veteran's claims file in February 1971, 
constituted new and material evidence received prior to the 
finality of the February 1971 rating decision.  The Board 
concluded that the February 1971 rating decision therefore 
had not become a final decision, and that the issue on appeal 
was service connection, on the merits, for left ear hearing 
loss.  Muehl v. West, 13 Vet. App. 159 (1999).  The Board 
remanded the case to the RO for the development of additional 
evidence.

The RO denied service connection for right ear hearing loss 
in a December 2001 rating decision.  The veteran has not 
appealed the decision on that issue.

In April 2002, after the RO obtained additional evidence, the 
Board undertook further development of evidence relevant to 
the claim, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  That regulation was invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, in May 2003, 
the Board remanded the case to the RO to readjudicate the 
claim in light of the evidence received.  The RO reviewed the 
case and issued a supplemental statement of the case (SSOC) 
in May 2003.  The RO then returned the claim to the Board for 
appellate review.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  Hearing in the veteran's left ear was sound at 
examination for entry into service.

3.  No left ear hearing loss was reported or documented 
during the veteran's service.

4.  Current left ear hearing loss is not the result of a 
disease or injury in service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 
3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains medical records 
from service, VA, and private sources.  In 1971, private 
physician Jack B. Miller, M.D., provided records of his 
treatment of the veteran in 1954 and 1970.  Dr. Miller noted 
in 1971 that the records were brief, but complete.  The file 
contains reports of recent VA medical examinations with 
opinions relevant to the claim.  The veteran provided 
testimony in support of his claim at a hearing before an RO 
official in October 1999.  The veteran has not identified any 
existing relevant evidence that is not associated with the 
claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  In 
correspondence dated in 2002 and 2003, VA informed the 
veteran and his representative of the type of evidence needed 
to support his claim, and indicated what the veteran should 
do toward obtaining such evidence, and what VA would do.

II.  Service Connection for Left Ear Hearing Loss

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002).  Hearing loss is defined for 
VA purposes at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.
38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.
5 Vet. App. at 160.

When the veteran was examined in November 1959 for entry into 
service, audiometric testing was not performed.  His hearing 
was evaluated by whispered voice test, and was found to be 
15/15 bilaterally.  In a medical history completed in 
November 1959, the veteran reported a history of ear 
infection in childhood.  Records of medical treatment during 
service do not reflect any complaints involving the ears.  In 
the veteran's October 1963 separation examination, his 
hearing by whispered voice test was again 15/15 bilaterally.  
No audiometric testing was performed.

The veteran first filed a claim for service connection for 
left ear hearing loss in January 1971.  He wrote that his 
hearing had been bad at the time of entry into service, and 
that he had spent a great deal of time in ships' engine rooms 
during service.  He stated that a doctor had told him that 
the exposure to noise in engine rooms could have caused the 
worsening of his hearing during service.

In February 1971, private physician Jack B. Miller, M.D., 
provided records of his treatment of the veteran.  The 
records reflected that Dr. Miller had seen the veteran in 
1954, when the veteran was eleven years old, following up on 
a hearing test done at school.  Dr. Miller found that the 
school test's results regarding the veteran's right ear were 
incorrect.  Dr. Miller stated that treatment would not be 
useful, but that a repeat hearing test should be performed in 
six months.

Dr. Miller saw the veteran again in December 1970.  The 
veteran reported that, while starting a motor on a piece of 
equipment analogous to a chainsaw, he noticed two or three 
loud pops, followed by decreased auditory acuity in the left 
ear and constant tinnitus.  He reported that the symptoms had 
been continuous for a week.  Dr. Miller indicated that an 
audiogram showed some increment to the veteran's previously 
existing left ear hearing loss.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20

65
LEFT
85
85
75

75

In July 1998, the veteran filed a new claim for service 
connection for left ear hearing loss.  In September 1998, he 
wrote that he had lost hearing in his left ear during target 
practice aboard ship during service.  He related that the 
ship was small, and had only a corpsman for medical advice.  
He stated that tinnitus and hearing loss that had begun with 
the target practice had continued through the present.  He 
indicated that, at the time of separation, a doctor had 
advised him to "look into" his hearing loss.  He asserted 
that in recent years his hearing loss had impaired his 
ability to obtain good jobs in his work as an independent 
plumbing contractor.

In October 1998, an employee of a company called Hearing 
Resources wrote that he had first seen the veteran in May 
1988, for repair of a hearing aid.  The employee wrote that 
the veteran had returned in August 1991 with a non-working 
hearing aid, and had been fitted with a replacement hearing 
aid.  On audiological evaluation performed in August 1991, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
45
70
70
LEFT
90
105
110
110
110

In July 1999, the veteran wrote that his hearing loss had 
begun when his ship engaged in target practice in 1962.  In 
an October 1999 hearing at the RO, the veteran described the 
1962 incident in detail.  He related that he was on deck, 
standing within five or six feet of a large (possibly 20 
millimeter) ship's gun, when the gun fired.  He reported that 
he had nausea and tinnitus following the firing of the gun.  
He stated that the ship's corpsman told him to rest, and that 
the symptoms would go away.  He also stated that tinnitus and 
left ear hearing loss had continued since the target practice 
incident.

The veteran related that during service he also had been 
exposed regularly, without hearing protection, to engine room 
noise, in his duties as an engineer.  After service, he 
stated, he had not had noise exposure comparable to the 
target practice incident.  He indicated that two or three 
times per year he was exposed to noise from a jackhammer, 
which was much less loud that the ship's gun had been.

On VA examinations in October and November 2001, the veteran 
reported a history of sudden onset left ear hearing loss and 
bilateral tinnitus following a gun blast in target practice 
in service in 1962.  He also related having had daily engine 
room noise exposure, without hearing protection, during 
service.

On examination, the veteran's tympanic membranes were normal 
bilaterally.  There was no sign of fluid or infection, and no 
evidence of conductive hearing loss.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
65
75
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 0 percent in the left ear.

The examiner reported having reviewed the veteran's claims 
file.  He stated that the whispered voice tests performed 
during the veteran's service were not considered accurate, 
but he observed that service medical records did not show 
hearing loss or hearing-related complaints.  He noted the 
private treatment notes from 1970 that related a sudden noise 
exposure at that time.  He wrote that it was impossible to 
know exactly when the veteran's hearing loss had occurred, 
but that hearing loss had not been documented in service, and 
sudden noise exposure several years after service in 1970 had 
been documented.

In March 2003, the VA physician who had examined the veteran 
and reviewed his claims file in November 2001 again reviewed 
the file, and provided an opinion.  The physician opined that 
it was more likely than not that the severe hearing loss in 
the veteran's left ear was caused by exposure to a loud noise 
after service in 1970.  He explained that a hearing loss as 
severe as that present in 1970 would have been detected at 
separation from service if it had been present then.

Analysis

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2002).

No hearing loss was found when the veteran was examined at 
entry into service.  The veteran's reports of childhood ear 
infection and "bad" hearing prior to service, and Dr. 
Miller's 1954 notes, do not provide clear evidence of any 
preexisting hearing disorder.  It is presumed that the 
veteran's hearing was not impaired prior to service.

All audiometric testing from 1970 forward has shown left ear 
hearing impairment that is sufficiently severe to be 
considered a disability for VA purposes.  Dr. Miller's 
records from 1970 reflect that the veteran experienced 
tinnitus and reduced left ear hearing after exposure to motor 
noise in 1970.  Dr. Miller indicated at that time that there 
was some left ear hearing loss prior to the 1970 incident.  
There is no contemporaneous evidence, however, as to when the 
veteran incurred the left ear hearing loss that was present 
by 1970.  

The whispered voice testing performed in service is not 
particularly reliable evidence of the precise level of the 
veteran's hearing acuity at the beginning and end of service.  
Nonetheless, there is no record of any complaint or finding 
of hearing impairment during service.  

The veteran is competent to report the incident of acoustic 
trauma in service.  He is also competent to report a 
continuity of symptomatology since that incident.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  He is not, however, 
competent to offer an opinion that the acoustic trauma caused 
his current hearing loss.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (a lay person is not competent to offer an 
opinion as to medical causation).

In 2003, a VA physician provided the only competent opinion 
as to whether the current left ear hearing loss was related 
to service.  The examiner essentially concluded that it was 
unlikely that the current hearing loss was related to 
service.

There is no contemporaneous evidence of hearing loss during 
service.  There is evidence of left ear hearing loss prior to 
the 1970 incident, but no contemporaneous evidence as to how 
long before December 1970 such hearing loss was incurred.  
This negative evidence, together with the examiner's opinion, 
weighs the evidence against the veteran's claim.  The Board 
finds that the preponderance of the evidence is against 
service connection for the veteran's left ear hearing loss.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

